         Case 1:18-cv-09973-RA Document 18 Filed 04/03/19 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

     CITIBANK, N.A.,


                                     Plaintiff(s),
                                                                  No. 18     Civ. 9973     (RA)
                         -v-
                                                              CASE MANAGEMENT PLAN AND
                                                                   SCHEDULING ORDER
LAW OFFICE OF RACHEL ZAMATA, LLC,
                                     Defendant(s).



RONNIE ABRAMS, United States District Judge:

         Pursuant to Rules 16-26(~ of the Federal Rules of Civil Procedure, the Court hereby

adopts the following Case Management Plan and Scheduling Order:

1.      All parties [consent         / do not consent~ to conducting all further proceedings
        before a United States Magistrate Judge, including motions and trial. 28 U.S.C. § 636(c).
        The parties are free to withhold consent without adverse substantive consequences. [If all
        parties consent, the remainder of the Order need not be completed at this ti~ae.]

2.       The parties [have     X /have not           ]engaged in settlement discussions.

         This case [is         / is not      ] to be tried to a jury.

4.       No additional parties may be joined after       May 5, 2019                  without leave of
         the Court.

 5.      No amendments to the pleadings may be made after               May 5, 2019
         without leave of the Court.

 6.      Initial disclosures pursuant to Rule 26(a)(1) of the Federal Rules of Civil Procedure shall
         be completed no later than April 30, 2019                       [Absent exceptional
         circumstances, withinfourteen (14) days of the date of the parties' conference pursuant
         to Rule 26(x.]
                                                             Plaintiff proposes August 5, 2019
 7.      All fact discovery is to be completed no later than Defendant proposes October 25, 2019[A
         peNiod not to exceed 120 days unless the case presents unique complexities or other
         exceptional circumstances.]
       Case 1:18-cv-09973-RA Document 18 Filed 04/03/19 Page 2 of 3




8.    The parties are to conduct discovery in accordance with the Federal Rules of Civil
      Procedure and the Local Rules of the Southern District of New York. The following
      interim deadlines may be extended by the parties on consent without application to the
      Court, provided that the parties meet the deadline for completing fact discovery set forth
      in ¶ 7 above.

      a.        Initial requests for production of documents shall be served by     May 5, 2019

      b.        Interrogatories shall be served by May 5, 2019
                                                  Plaintiff proposes August 5, 2019
      c.        Depositions shall be completed by Defendant proposes October 25, 2019

                Requests to Admit shall be served no later than 30 days after close of fact discovery.

9.    All expert discovery, including disclosures, reports, production of underlying documents,
      and depositions shall be completed by 3o days after close of fact discovery. . [The parties shall
      be prepared to describe their contemplated expert discovery and the bases for their
      proposed deadlines at the initial conference.]
                                                      Plaintiff proposes September 5, 2019
                                                                                           25, 2019
10.   All discovery shall be completed no later than Defendant proposes November

11.   The Court will conduct apost-discovery conference on                                        at
                      . [To be completed by the Court.] No later than one week in advance       of
      the conference, the parties are to submit a joint letter updating the Court on the status of
      the case, including but not limited to whether either party intends to file a dispositive
      motion and what efforts the parties have made to settle the action.

12.   Unless otherwise ordered by the Court, the joint pretrial order and additional submissions
      required by Rule 6 of the Court's Individual Rules and Practices shall be due thirty (30)
      days from the close of discovery, or if any dispositive motion is filed, thirty (30) days
      from the Court's decision on such motion. This case shall be trial ready sixty (60) days
      from the close of discovery or the Court's decision on any diapositive motion.

13.   Counsel for the parties propose the following alternative dispute resolution mechanism
      for this case:

                   X Referral to a Magistrate Judge for settlement discussions.

           b.     X Referral to the Southern District's Mediation Program. [Note that all
                employment discrimination cases, except cases brought under the Fair Labor
                Standards Act of 1938, 29 U.S. C. ~ 201 et seq., aYe designatedfor automatic
                referral to the Court's Alternative Dispute Resolution p~~ogram of mediation.
                Accordingly, counsel in such cases should select 13(b).]

                       Retention of a private mediator.
          Case 1:18-cv-09973-RA Document 18 Filed 04/03/19 Page 3 of 3




         The use of any alternative dispute resolution mechanism does not stay or modify any date
         in this Order.

14.      The parties have conferred and their present best estimate of the length of trial is
          1-3 days


SO ORDERED.

Dated:
                New York, New York


                                                        Ronnie Abrams
                                                        United States District Judge
